Citation Nr: 1621783	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-29 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for color blindness.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease, status post myocardial infarction and coronary artery bypass graft, to include whether the reduction of the evaluation from 60 percent to 30 percent, effective March 1, 2016, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1965 to June 1968, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and November 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The August 2009 rating decision also denied a claim for glaucoma, which the Veteran did not appeal.

The issue of entitlement to a rating in excess of 30 percent for coronary artery disease, status post myocardial infarction and coronary artery bypass graft, to include whether the reduction of the evaluation from 60 percent to 30 percent, effective March 1, 2016, was proper, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's color blindness is a congenital or developmental defect not subject to compensation within the meaning of applicable legislation; there is no evidence of any superimposed disease or injury during service affecting the Veteran's color blindness.


CONCLUSION OF LAW

Service connection for congenital color blindness is precluded by law.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 4.9 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication VCAA notice by a letter dated in April 2009.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, identified private treatment records, Social Security Administration medical records, and lay statements have been associated with the record.  

The Veteran was afforded a VA eye examination in June 2009.  The examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.
II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, service connection may not be granted for congenital or developmental defects such as color blindness, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2015).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  However, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

The Veteran contends that he had normal color vision when he entered service, and developed color blindness during his service in Vietnam.  

On the Veteran's enlistment examination in June 1965, the examiner noted defective vision.  An AOC Duoring test revealed 14/14 color vision.  A review of the Veteran's service treatment records document that in August 1967, the Veteran complained of excessive eye strain.  He underwent a vision test; however, the issue of color blindness was not addressed.  There is no indication that the Veteran ever received ophthalmologic evaluation for any eye condition which might cause an acquired color blindness during his period of active duty.  On the Veteran's separation examination dated in June 1968, the Veteran's eyes were evaluated as normal.  The examiner noted defective vision 20/30 OU, not corrected, NCD (not considered disabling).  It does not appear that color vision was tested at separation.

In June 2009, the Veteran was afforded a VA eye examination.  The Veteran reported that he was found to have color blindness with testing just after being discharged from service.  He indicated that although he did not notice any problems himself, it was picked up by an employment physical.  Following an Ishihara color plates test, which revealed partial color blindness in both eyes, the VA examiner diagnosed congenital color blindness.  The examiner indicated that the Veteran's color blindness was congenital.  The examiner explained that color blindness associated with trauma would also manifest other signs of optic nerve dysfunction, such as decreased visual acuity or an afferent pupillary defect.  The examiner noted that the Veteran did not have either of these problems.

The June 2009 VA examination report appears to have been based upon a thorough review of the record, examination of the Veteran, and analysis of the Veteran's entire medical history pertaining to his vision.  Moreover, the Veteran has not submitted a competent medical opinion to contradict the VA examiner's opinion that the Veteran's color blindness is a congenital defect. 

As such, the Veteran's congenital color blindness is not subject to service connection except under specific circumstances not shown in this case (such as superimposed injury).  Congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, service connection for the Veteran's congenital color blindness cannot be granted as a matter of law.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).  

Although the Veteran contends that his color blindness is related to his active duty service in Vietnam, the Veteran's service treatment records do not document any treatment for the sort of serious eye disease or injury which could cause an acquired color blindness.  The Board acknowledges that in August 1967, the Veteran complained of excessive eye strain and requested an eye refraction to see if he needed glasses.  However, there were no findings pertaining to a serious eye disease or injury affecting his color vision at this time.  Furthermore, the June 2009 VA examiner indicated that the Veteran's congenital color blindness had not been aggravated by service, as there was no evidence of any superimposed disease or injury to the Veteran's color blindness condition.  In this regard, the examiner explained that color blindness associated with trauma would also manifest other signs of optic nerve dysfunction, such as decreased visual acuity or an afferent pupillary defect.  The examiner noted that the Veteran did not have either of these problems.  The Board emphasizes that there are no medical findings of record to the contrary. 

As such, absent any probative evidence that the Veteran's congenital color blindness is due to in-service trauma or was subject to a superimposed disease or injury during service, it is not a disability for purposes of VA disability compensation as it is congenital in nature.  38 C.F.R. § 3.303(c).  Thus, service connection for congenital color blindness is denied.


ORDER

Entitlement to service connection for congenital color blindness is denied.


REMAND

Following a mandatory review examination, in a rating decision dated in July 2015, the RO proposed to reduce the Veteran's evaluation of coronary artery disease, status post myocardial infarction and coronary artery bypass graft from 60 percent to 30 percent.  In a rating decision dated in November 2015, the RO effectuated the reduction of the evaluation for coronary artery disease, status post myocardial infarction and coronary artery bypass graft from 60 percent to 30 percent, effective March 1, 2016.  That same month, the Veteran filed a Notice of Disagreement with the November 2015 decision; he indicated that he sought a 60 percent evaluation.  In December 2015, the RO notified the Veteran that his Notice of Disagreement was premature, as a reduction had only been proposed and not yet carried out.  The Board disagrees; the Veteran filed a timely Notice of Disagreement with the November 2015 rating decision which effectuated the July 2015 proposed reduction.  The Veteran has not been issued a Statement of the Case regarding this issue.  Therefore, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

   A Statement of the Case should be issued for the claim
of entitlement to a rating in excess of 30 percent for coronary artery disease, status post myocardial infarction and coronary artery bypass graft, to include whether the reduction of the evaluation from 60 percent to 30 percent, effective March 1, 2016, was proper.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his 
      claim if he perfects a timely appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


